Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2002

USA v. Jawed
Precedential or Non-Precedential:

Docket 99-1287




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Jawed" (2002). 2002 Decisions. Paper 63.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/63


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          __________

                           NO. 99-1287
                            __________

                      UNITED STATES OF AMERICA

                                 v.

                           TARIQ JAWED
                            aka "TONY"

                           Tariq Jawed,
                                              Appellant
                             _________

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
               (D.C. Criminal No. 96-cr-00192-3)
           District Judge: Honorable J. Curtis Joyner
                           __________

                      Argued January 17, 2002

     Before: RENDELL, FUENTES and MAGILL*, Circuit Judges,

                  (Filed      January 30, 2002)
                             __________


                               Kimberly M. Guadagno, Esq. [ARGUED]
                               14 Riverview Road
                               Monmouth Beach, NJ 07750
                                 Counsel for Appellant
___________________

   * Honorable Frank J.    Magill, United States Circuit Judge for the
Eighth Circuit, sitting
by designation.
                               Robert E. Goldman, Esq.    [ARGUED]
                               Michael A. Schwartz, Esq.
                               Office of United States Attorney
                               615 Chestnut Street
                               Philadelphia, PA 19106
                                 Counsel for Appellee

                             __________

                         MEMORANDUM OPINION
                             __________
RENDELL, Circuit Judge.
     Tariq Jawed takes this appeal from the District Court's denial of his
habeas corpus
petition. He argues that the government breached its plea agreement with
him by failing
to oppose his deportation to Pakistan and/or to undertake a threat
assessment that might
result in a request for admission to the Witness Security Program. The
relevant provision
of the plea agreement reads:
                     If, as a result of the defendant's cooperation, the
government
           in its sole discretion determines that the safety of the
           defendant and his immediate family is seriously threatened,
           the government agrees to apply to the United States Marshals
           Service for the defendant and his immediate family to be
           admitted into the Witness Security Program.

Plea agreement at    8.
     We note at the outset that the government challenges whether Jawed
raised this
issue below. Although we granted a certificate of appealability with
respect to whether
the government breached the plea agreement, the record reveals that
Jawed's habeas
petition did not contain a specific claim relating to the enforcement of a
provision of the
plea agreement. Rather, this argument was clearly set forth only in a
reply to the
government's response in opposition to his motion, filed in March 1999,
concededly
beyond the relevant filing deadline.
     Nonetheless, Jawed did state in his petition that he and his family
would be
threatened in Pakistan because of his cooperation with the United States
government and
that the inclusion of witness protection language in the plea agreement
was evidence of
the risks he faced in Pakistan. Although he sought different relief
there, we apply liberal
standards to this pro se submission and will consider the issue to have
been sufficiently
raised. See, e.g., United States v. Garth, 188 F.3d 99, 108 (3d Cir.
1999).
     Jawed's first argument   that the government breached the agreement
by failing
to oppose his deportation to Pakistan   is without merit. There is an INS
detainer
charging possible deportation in the record.   But this provision of the
plea agreement
does not promise that the government will seek relief from Jawed's
deportation, or that
Jawed will not be deported.
     The agreement does promise, however, that if the government
determines that
defendant's safety is "seriously threatened," the government will request
that he and his
family be admitted into the Witness Security Program. But Jawed has made
no showing
that there has been any breach of the agreement. Jawed is currently in
custody and his
release and deportation will not occur until, at the earliest, 2004. In
fact, in his briefing,
he notes that the government met with him in June 2001 to "begin an
assessment of
threats to his safety." We can find in the record no specific end to the
threat assessment,
and, for all we know, it is ongoing. Jawed himself notes that "to date,
the government has
not kept that promise." In sum, Jawed has offered insufficient evidence
that the
government will not abide by this provision and carry out this promise in
the future.
     In its brief, the government indicates that Jawed is presenting a
"premature
challenge to his future deportation" and that, in lieu of challenging his
conviction or
sentence, he should seek relief from the INS as part of the removal
proceeding that will
be initiated against him if, in fact, the government has not acted in
accordance with the
agreement at the time that he is released and, therefore, potentially
unsafe. We agree.
     We conclude that the District Court did not err in refusing to afford
relief to Jawed.
Accordingly, we will AFFIRM.
___________________________
TO THE CLERK OF COURT:
     Please file the foregoing memorandum opinion.


                                                     `   /s/ Marjorie
O. Rendell
                                                         Circuit Judge

Dated: January 30, 2002